Citation Nr: 1605798	
Decision Date: 02/16/16    Archive Date: 03/01/16

DOCKET NO.  08-34 046A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.  

2.  Entitlement to service connection for a respiratory disorder, to include chronic bronchitis and asthma, also claimed as shortness of breath.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD), to include depression and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on initial active duty for training (ACDUTRA) from February 1990 to June 1990, with additional service in the Army Reserves through June 1997 and the National Guard through June 2001.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2007 and January 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The October 2007 decision denied entitlements to service connection for sinusitis, allergic rhinitis, and a respiratory disorder, and the January 2009 decision denied entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed the denials of service connection in these decisions and the matters are now before the Board.  

This case was previously before the Board in March 2015, at which time the Board decided several issues and remanded the allergic rhinitis, respiratory disorder, sinusitis, and acquired psychiatric disorder claims for evidentiary and procedural development.  The Board finds that there has been substantial compliance with its remand orders regarding the allergic rhinitis and respiratory disorder claims and that it may therefore proceed with a determination of these issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2011, the Veteran testified at a hearing before a decision review officer (DRO) at the RO.  A transcript of her testimony from this hearing has been associated with her claims file.  

The Board notes that while the Veteran's claims file includes a substantive appeal (VA Form 9) for her claims for service connection for fibromyalgia, rheumatoid arthritis, lupus, and PTSD, these matters have not been certified to the Board; thus, they are not before the Board at this time.  Furthermore, the Board observes that the Veteran requested a Board videoconference hearing with respect to these matters; thus, the hearing request matter is referred to the Agency of Original Jurisdiction (AOJ) for additional development.  

The issues of entitlements to service connection for sinusitis and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's allergic rhinitis preexisted her initial period of ACDUTRA and it was not permanently aggravated beyond natural progression of this disorder by any ACDUTRA period.  

2.  The Veteran's asthma was not incurred during a period of ACDUTRA and her current asthma symptoms were not permanently aggravated beyond natural progression by any period of ACDUTRA.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 101(22), 101(24), 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for a respiratory disorder, to include chronic bronchitis and asthma, also claimed as shortness of breath, have not been met.  38 U.S.C.A. §§ 101(22), 101(24), 1110, 1131, 5103A, 5107; 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection, Generally

The Veteran is seeking service connection for her allergic rhinitis and respiratory disorders, which she contends were incurred during periods of ACDUTRA.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24); 38 C.F.R. § 3.6.  

The Veteran's service personnel records show that she had an initial period of ACDUTRA from February 1990 to June 1990, with subsequent periods of ACDUTRA and INACDUTRA, but no active duty service in the Army Reserves and National Guard.  As allergic rhinitis and the claimed respiratory disorder, to include chronic bronchitis and asthma, stem from a disease process, she is entitled to compensation for the current symptoms of these disorders if they were incurred in or aggravated by a period of ACDUTRA service and if all of the requirements of service connection are met.  However, service connection for these disorders is not warranted if they were incurred or aggravated in the line of duty during a period of INACDUTRA as they are not associated with an injury.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Allergic Rhinitis

The Veteran contends that her current allergic rhinitis disorder was caused or aggravated by her ACDUTRA service periods in the 1990s.

Initially, the Board notes that the Veteran currently has a diagnosed disorder.  Specifically, a July 2015 VA examination report shows that he was diagnosed with rhinitis.  Thus, the first element of service connection is not in question. 

Regarding the in-service occurrence or aggravation of a disease or injury, the record shows that her allergic rhinitis predated her initial period of ACDUTRA from February 1990 to June 1990.  

Here, the Veteran's Army Reserve enlistment report of medical history from August 1989 does not note any sinusitis, hay fever, asthma, shortness of breath, or nose or throat trouble.  Furthermore, the report of medical examination from the same date does not note any rhinitis or allergic symptoms or history.  However, an April 1990 screening note of acute medical care noted that she had a runny nose and eyes, and she also complained of excessive sneezing.  The medical professional noted that she was on allergy medication before entering the Army.  

In addition to this evidence of treatment in service, the claims file includes the VA examination report from July 2015, which specifically discusses whether the Veteran's current rhinitis symptoms predated her initial period of ACDUTRA.  Specifically, she told the examiner that she began noticing the rhinitis in approximately 1996, at the same time she noticed her symptoms of sinusitis.  She stated that she began having allergy symptoms in 1989, before her basic training began.  After noting the April 1990 screening note's mention that she was taking allergy medication prior to basic training, the examiner concluded that her allergic rhinitis was a disorder that preexisted her military service.  

The Board also finds that her allergic rhinitis preexisted her initial period of ACDUTRA.  Specifically, while this disorder was not noted on her August 1989 enlistment reports of medical examination and medical history, the claims file contains the April 1990 screening note of acute medical care as well as the Veteran's lay statements to the July 2015 examiner that she had allergic symptoms prior to the initial period of ACDUTRA service and that she was taking medication to control these symptoms.  The April 1990 service treatment record and the Veteran's lay assertions constitute clear evidence that demonstrates that the allergic rhinitis existed before her initial period of ACDUTRA.  Thus, in order for this disorder to warrant service connection, the evidence must show that it was aggravated by her periods of ACDUTRA service.  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  The initial burden falls on the Veteran to establish an increase in the severity of the preexisting disability.  See Jenson v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Furthermore, if the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

In a February 1993 report of medical history, the Veteran complained of current or previous symptoms of sinusitis, hay fever, asthma, shortness of breath, and pain or pressure in her chest.  A report of medical history from the same date did not note any abnormalities to her organic systems, and the medical professional indicated that there were no problems noted on that examination.  A November 1996 private treatment record showed that she was using a nasal inhaler and taking over the counter antihistamines for her allergy symptoms.  Likewise, in a January 1997 private follow-up note, she was noted as taking Claritin medication to control her allergy symptoms.  In a February 1997 private follow-up note, she denied symptoms of purulent rhinorrhea, but was assessed as having postnasal drainage.  A January 1998 private medical progress note showed that she had allergy symptoms and the medical professional assessed her as having allergic rhinitis that was not improving significantly with nasal steroids and oral antihistamines.  The medical professional indicated that she was to add a nasal spray to her medication regiment.  The Board notes that additional private and VA treatment records note that she has had allergy symptoms during the 1990s.  For example, such symptoms are noted in private treatment records from January 1998, November 1998, and April 1999.  

Furthermore, the claims file shows that her allergy and rhinitis symptoms have continued to the present.  Specifically, in a February 2009 private medical progress note, she complained of nasal congestion, postnasal drainage, sneezing, burning in the eyes, and palatal pruritus.  She indicated that she was evaluated for allergies in 1998 but that the prick skin testing did not provide any positive results.  She stated that her allergy symptoms had increased since she moved from Georgia to Wisconsin in 2006.  After a thorough examination, the medical profession assessed her symptoms as due to allergies.  Additional private treatment records, such as from March 2009, show continued symptomatology and treatment for allergic rhinitis and allergies.  

Following the Board's March 2015 remand directives, the Veteran was afforded a VA examination in July 2015 during which the examiner took down her self-reported symptoms and history, performed an in-person examination, and reviewed her claims file.  As previously stated, she reported that she began noticing her rhinitis symptoms in 1996, but that she had allergy symptoms since 1989, before basic training.  She stated that she was allergic to dust, some trees, and pollen.  Her symptoms included runny eyes, burning and clogging of her nose, and sneezing.  She was noted as using antihistamine medication and a nasal spray.  She indicated that she had not seen a doctor for this disorder since 2011.  Upon examination, the examiner diagnosed her with rhinitis, and indicated that her symptoms did not include a 50 percent obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on either side due to rhinitis.  Furthermore, she did not have nasal polyps or granulomatous conditions, but she did have a permanent hypertrophy of the nasal turbines.  

After a review of the claims file, the examiner concluded that the Veteran's allergic rhinitis is a preexisting condition that was not incurred in service.  Furthermore, the examiner opined that it was less likely as not that her allergic rhinitis was permanently aggravated beyond the normal progression of the disorder during any period of service or duty because there was insufficient clinical evidence to support such aggravation.  The examiner explained that the objective evidence shows that her rhinitis condition during the examination was similar in severity to the condition reported in the service treatment records from 1990 and 1993.  

In addition to the medical evidence above, the claims file includes evidence from the Veteran regarding her allergic rhinitis.  For example, in a September 2006 application for service connection for this disorder, she indicated that her symptoms began in March 1998.  In a December 2007 statement in support of her claim, she indicated that her hay fever and allergy symptoms were present during active duty from April 1990 to June 2001.  The Board notes that the Veteran's service treatment records do not corroborate that she was on active duty at any point in her military career; however, the claims file does show that she had periods of ACDUTRA as well as many periods of INACDUTRA during this time period.  

In a November 2006 statement in support of her claim, she indicated that she began experiencing problems with allergic rhinitis shortly after returning to Milwaukee from basic training, i.e., shortly after June 1990.  She stated that she did not have this condition prior to entering service.  The Board notes that this statement is countered by the Veteran's statement in April 1990 that she was taking allergic medication for her symptoms and by the July 2015 VA examination report in which she indicated that her allergies began in 1989.  

In an August 2009 statement to the Social Security Administration (SSA), the Veteran's attorney for her SSA benefits claim stated that she believes that she has been too disabled to work since January 2003; however, the attorney did not state which disorders caused her not to be able to work.  The Board notes that in a September 2009 decision, SSA determined that she was disabled under the Social Security Act since January 2009.  In a May 2010 statement, the Veteran's representative indicated that her allergies were noted in 1996 and 1998.  In an August 2010 statement, the Veteran again stated that her symptoms of chronic rhinitis, nasal bleeding, congestion, severely dry and itchy yes, and chronic sinus problems were noted in various records.  She also indicated that her rhinitis symptoms were due to her periods of ACDUTRA in the March 2011 DRO hearing.  

In light of the aforementioned evidence, the Board finds that the Veteran's allergic rhinitis was not permanently aggravated beyond the natural progression by any period of ACDUTRA.  Specifically, while the Board acknowledges the lay assertions of record that suggest that her symptoms were aggravated by her active duty service between April 1990 and June 2001, the record does not show that she had active duty service during this period.  The Veteran's assertions are contradicted by the medical evidence of record, which shows that her allergic rhinitis symptoms were treated with allergy medication, as was noted to be the case prior to her initial period of ACDUTRA.  Furthermore, the Board finds the July 2015 VA examiner's opinions that it was less likely as not that her allergic rhinitis was permanently aggravated by any period of ACDUTRA to be highly probative due to the examiner's expertise, training, education, proper support and rationale, and thorough review of her records.  Thus, after weighing the probative and credible evidence of record, the Board concludes that her allergic rhinitis symptoms were not permanently aggravated beyond the natural progression by any period of ACDUTRA.

Accordingly, as the preponderance of the evidence is against service connection for allergic rhinitis, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Respiratory Disorder

The Veteran also contends that her current respiratory disorder, which was also claimed as a shortness of breath, was due to her periods of ACDUTRA and INACDUTRA service.  

Initially, the Board notes that a July 2015 VA examination report shows that she currently has a diagnosis of asthma, which was diagnosed in 1991 or 1992.  Thus, the first element of service connection is not in question.  

Regarding the second element, the Board notes that her August 1983 enlistment reports of medical history and medical examination did not note any symptoms of asthma or any other respiratory disorder.  However, in a February 1993 report of medical history, she did complain of asthma and shortness of breath, as well as pain or pressure in her chest.  She reported to a medical professional that a private doctor told her in January 1992 that she had a touch of asthma.  The medical professional noted that she had shortness of breath due asthma and running.  The report of medical examination from the same date indicated that there were no problems noted during that examination.  The Board notes that the record does not include any evidence indicating that the Veteran was serving a period of ACDUTRA during January 1992 or February 1993.  

A November 1996 private treatment record noted a past medical history of mild asthma, but that she was not using an inhaler at that time.  Her assessment included a history of slight asthma that did not require any medication.  She was also noted as having a remote history of asthma that dated back to the early 1990s in a February 2009 private medical progress note.  The Veteran reported to the private medical professional that she was on an inhaler for a while but she did not have any significant symptoms following lapsed treatment.  She also gave a history of using an asthma inhaler in a March 2009 private medical treatment note.  She had pulmonary function tests and spirometry with a bronchodilator performed during this doctor's visit.  

Following the Board's March 2015 remand directives, the Veteran was afforded a VA examination in July 2015 during which the examiner took down her self-reported symptoms and history, performed an in-person examination, and reviewed her claims file.  She reported that she was first diagnosed with asthma in 1991, at which time she was having a lot of trouble breathing and was put on inhalers.  She recounted an incident where she presented to a hospital emergency room due to "lump in her throat," where she was given aspirin, which helped her breathe again by clearing the lump out of her throat.  She stated that during a 1992 physical training test, she stopped breathing in the middle of the run, but her breathing returned only after sitting down.  She indicated that she was placed on rescue inhalers in the military, but that she has not been on any inhalers since 1995 due to the fact that she uses Nasacort, which treats her allergy symptoms.  She endorsed current symptoms of shortness of breath that occur three to four times per week.  She stated that she uses Nasacort to relieve these shortness of breath symptoms.  

The Veteran further reported that she started to have bronchitis in September 2000, at which time she had wheezing, a sore throat, and trouble breathing.  She was given medicine for these symptoms, but she also stated that she still gets some wheezing at different times and that she loses her voice.  She indicated that she did not seek medical attention for these symptoms lately and that she last saw a medical professional for these symptoms in 2011.  

Upon examination, she was diagnosed with asthma.  An x-ray of her chest showed normal results, and she had pulmonary function testing performed with and without a bronchodilator.  The examiner specifically indicated that she did not have any other respiratory condition.  The VA examiner opined that her current asthma symptoms were less likely as not incurred in service because she indicated that she was diagnosed with this disorder in 1991 or 1992, and the first medical notation of asthma was noted in the February 1993 physical examination.  Furthermore, the examiner concluded that it was less likely as not that her asthma was permanently aggravated by service.  Rather, the examiner explained, it was more likely that the current asthma symptoms are due to the natural progression of the condition and that aggravation was not shown because she does not currently use a respiratory inhaler.

In addition to the medical evidence noted above, the claims file includes lay statements from the Veteran and her representative.  For example, in a November 2006 statement in support of her claim, she indicated that she began experiencing problems with her asthma, as well as allergic rhinitis and sinusitis, shortly after returning to Milwaukee from basic training, i.e., shortly after June 1990.  She indicated that she did not have these disorders prior to entering service.  However, the Board notes that in a December 2007 statement, the Veteran attributed her shortness of breath and asthma symptoms to running weekend drills between February 1993 and June 2001.  Likewise, in a September 2009 statement, she again contended that her asthma was documented during a February 1993 physical, but that she did not receive treatment for this disorder at that time.  Moreover, she indicated that she was required to perform a physical training test in spite of her asthma symptoms.  The Board notes that the probative value of these statements regarding the onset of her asthma symptoms is diminished due to the inconsistencies reported by the Veteran.  

In a May 2010 statement, the Veteran's representative indicated that she was treated for a history of asthma in November 1996.  During the March 2011 DRO hearing, the Veteran testified that her shortness of breath was a symptom of her asthma.  She also indicated that she was told by medical professionals that one of her lungs was attempting to shut down and that something was restricting her breathing.  She indicated that she did not seek medical treatment for these symptoms after separating from the military because she did not have medical insurance.  She also testified during this hearing that she has chronic bronchitis, which was causing breathing problems, that was due to her time in service.  In an April 2011 statement, she indicated that she was being treated for bronchitis at that time.  While the Board acknowledges the Veteran's statements that she has bronchitis, the record as a whole, including the many medical treatment records noted above, do not indicate that she has had a diagnosis of bronchitis at any time during the pendency of this appeal.  In fact, the July 2015 VA examiner specifically indicated that she did not have any other respiratory disorder, other than asthma.  

In light of the aforementioned evidence, the Board finds that the Veteran's current asthma was not incurred during a period of ACDUTRA.  Specifically, the medical treatment records, as well as the Veteran's own testimony at times, indicate that the onset of this disorder began in 1991 or 1992, after her initial period of ACDUTRA.  However, there is no indication in the record that she performed any ACDUTRA service during this time period when she claims that her asthma symptoms onset.  

Furthermore, the Board finds that her current asthma symptoms were not permanently aggravated beyond natural progression by any period of ACDUTRA.  While the Board acknowledges the Veteran's statements that her shortness of breath and asthma were caused by and aggravated by her physical training in the 1990s, the Board concludes that the July 2015 VA examiner's opinions are more probative as to the presence of aggravation beyond a natural progression of the disorder due to the examiner's expertise, training, education, proper support and rationale, and thorough review of her records.  This examiner opined that it was less likely than not that her asthma was permanently aggravated by her military service because it was more likely that the current asthma symptoms were due to the natural progression of the disorder.  The examiner specifically indicated that aggravation was not shown here due to the fact that the Veteran did not use a respiratory inhaler.  In fact, the record as a whole does not show evidence of worsening of the asthma symptoms at any time during the period from February 1990 to June 2001.  

Accordingly, as the preponderance of the evidence is against service connection for a respiratory disorder, to include chronic bronchitis and asthma, also claimed as shortness of breath, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in September 2006 and January 2007, prior to the initial adjudications of the claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  

VA also has a duty to assist a veteran in the development of a claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.  The Board finds that VA has satisfied its duty to assist by acquiring service treatment and personnel records, and records of VA and private treatment.

The duty to assist was further satisfied by VA examinations in July 2015, during which the examiner was provided the claims file for review, conducted physical examinations of the Veteran, took down and reviewed the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the issues of entitlement to service connection for allergic rhinitis and a respiratory disorder in March 2015 for additional development, including asking the Veteran to identify any outstanding treatment records to be associated with the claims file, scheduling the Veteran for VA examinations for these disorders, and issuing a supplemental statement of the case (SSOC) if any benefit was denied by the RO.  Accordingly, VA mailed a letter in June 2015 requesting that she identify any outstanding treatment records, which generated an August 2015 statement from her representative that there were no additional records to be associated with the claims file regarding these claims.  Moreover, the Veteran underwent VA examinations in July 2015 for these disorders and the AOJ issued an SSOC in July 2015.  Therefore, the Board finds that there has been substantial compliance with its March 2015 remand directives regarding the allergic rhinitis and respiratory disorder claims, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the allergic rhinitis and respiratory disorder claims and no further notice or assistance is required.


ORDER

Entitlement to service connection for allergic rhinitis is denied.

Entitlement to service connection for a respiratory disorder, to include chronic bronchitis and asthma, also claimed as shortness of breath, is denied.  


REMAND

The Board must remand the issues of entitlements to service connection for sinusitis and an acquired psychiatric disorder other than PTSD, to include depression and anxiety, for additional evidentiary and procedural development.  

Specifically, the Board must remand the sinusitis claim due to noncompliance with remand directives articulated by the Board.  See Stegall, 11 Vet. App. at 271 (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  In the March 2015 remand, the Board's directives requested that a VA examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current sinusitis disability was incurred in service or was aggravated during active duty or inactive duty for training, and if so, worsened beyond the natural progression of the disease.  

The Veteran underwent a VA examination in July 2015, during which the examiner stated that she had rhinitis and sinusitis at that time.  The examiner also indicated that her headaches were attributed to her current sinusitis.  In recording her medical history, the examiner noted that her sinus infections stopped occurring every year and that her last infection was in 2011, but that she continues to have clogging in the nose in the morning and that she has had headaches in the middle frontal area for most days.  However, at the conclusion of the examination report located in the "Remarks" section, this examiner stated that "[a] diagnosis of sinusitis is not currently warranted due to insufficient objective evidence."  The examiner did not provide an opinion regarding the etiology of the Veteran's current sinus symptoms, to include headaches and clogging in the nose.  

The Board finds the July 2015 VA examiner's current findings and the lack of a medical nexus opinion for the Veteran's claimed sinusitis disorder to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  Specifically, the examiner first indicated that she had a sinusitis diagnosis in one portion of the examination report and then indicated that a sinusitis diagnosis is not indicated due to a lack of objective evidence in another portion of the report.  The Board must remand this claim for an addendum opinion to reconcile these inconsistent findings.  

Furthermore, the Board must remand this claim for an addendum opinion to determine the etiology of the current sinusitis symptoms, including nasal clogging and headaches.  The Veteran filed her claim for service connection for this disorder in September 2006.  The Board notes that the claims file includes many instances during the present appeal period that note a diagnosis and symptoms of sinusitis.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

Regarding the claimed acquired psychiatric disorder, during the March 2011 DRO hearing, the Veteran related her various physical complaints, and counseling records dated in 2009 reflects that she was treated for anxiety and depression.  She reported that she had dealt with problems with stress since 1990.  A February 2009 in-home counseling report reflects that she appeared to have a number of medical issues that were causing her stress, anxiety, and depression.  She indicated that, because of her medical issues and appointments, she felt like she had a lack of control over her life and lost her independence.  

Given that the record reflects that the claimed acquired psychiatric disorder may be related to her general medical condition as well as secondary to other disabilities, to include the disability subject to this remand, this matter is inextricably intertwined with the claim for service connection being remanded.  See 38 C F R § 4.115b (2015), see also Harris v. Derwinski, 1 Vet App 180, 183 (1991).  It follows that, any Board adjudication on this claim, at this juncture, would be premature.  

Furthermore, the Board notes that the Veteran was granted service connection for her right ankle fracture, to include arthritis, and a right ankle scar by a July 2015 rating decision.  Given that she currently has service-connected disabilities, and given the fact that she has claimed that her acquired psychiatric disorder was caused and/or made worse by other medical conditions, including the right ankle disability, she should be afforded a VA examination to determine whether her current acquired psychiatric disorder other than PTSD, to include depression and anxiety, was caused or aggravated by her service-connected disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an addendum medical opinion to be obtained from the July 2015 VA examiner, or if unavailable, from another qualified examiner, with respect to the Veteran's claim of entitlement to service connection for a sinusitis disorder.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the Veteran's service treatment records.

The examiner should specifically clarify whether the Veteran currently has a diagnosis of sinusitis or at any period during the pendency of this claim.  Furthermore, the examiner should specifically note any symptoms associated with her sinusitis disorder, including symptoms of nose clogging and headaches, in forming an opinion as to whether her current sinusitis disorder and/or symptoms are at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or aggravated by any periods of ACDUTRA or INACDUTRA.  

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment for any particular time.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.  The term "aggravated by" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  

2.  Following the above developments, readjudicate the claim of entitlement to service connection for sinusitis in light of all of the evidence of record.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity to respond.

3.  After completing the indicated developments above, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current acquired psychiatric disorder symptoms, if any are present, and their relationship, if any, to her service-connected disabilities.  

After reviewing the entire claims file, including this Remand, the examiner should diagnose any current acquired psychiatric disorder symptoms and state whether any such symptoms are at least as likely as not (i.e., a 50 percent degree of probability or greater) caused by or aggravated by any service-connected disabilities.   In reaching an opinion, the examiner should review the service and post-service records, including the Veteran's documented medical history and all lay evidence of record. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.  The term "aggravated by" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.  

4.  After completing all indicated developments above, readjudicate the claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression and anxiety, in light of all the evidence of record.  If any benefit sought on appeal remains denied, an SSOC should be furnished to the Veteran and her representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


